Smith, J. Grider and his wife were sued for a balance due on a promissory note made by them to the plaintiffs in the year 1881. The husband suffered a default to be taken against him, but Mrs. Grider pleaded her coverture. An amended complaint was then filed, stating that she had a separate estate, out of which the debt should be paid, and that it was her intention to charge said estate by the execution of the note. The cause, as against her, was transferred to equity upon motion of plaintiffs. And Mrs. Grider denied in her answer that it was her intention to bind her separate property, or that such was the legal effect of the instrument. The proofs showed that Mrs. Grider, previously to her marriage, was indebted to the plaintiffs, who were merchants, in the sum of $80.90, and that, after her marriage, goods were sold to her husband, mother and others of the same household, of the value of some $500. These goods were charged to W. H. and Sue M. Grider, but it did not appear that Mrs. Grider had authorized any of the persons to whom they were delivered to purchase upon her credit. The plaintiff's had brought an action against the husband and wife on this account, but had afterwards dismissed it, upon the agreement with the husband and his attorneys, and in consideration of the execution and delivery of the note now in suit. Mrs. Grider was not a party to this arrangement, and had no communication with the plaintiffs, or any agent of theirs, on the subject; but had signed the note at her husband’s request. Grider had afterwards paid $150 on the note. At the hearing the complaint was dismissed. If we recur to the origin of the debt, and if we admit that Mrs. Grider remained liable, after her marriage, for that portion of it which was contracted by her dum sola, yet her husband, who was also liable, has made a sufficient payment to extinguish that. So the unpaid balance upon the note must be considered to represent articles of merchandise, which the husband furnished to his family, and which it was his duty to furnish. In this view the case is controlled by Collins v. Underwood, 33 Ark., 265. Compare Walker v. Jessup, 43 ib., 163; Yale v. Deaderer, 18 N. Y., 265; S. C., 22 ib., 450; Manhattan B. & M. Co. v. Thompson, 58 N. Y., 80. Challer v. Temple, 39 Ark., 238, has no bearing. That case merely decides that since the act of April 28, 1873 (Mansf. Dig., secs. 4625, 4630), a judgment against a married woman, who has not pleaded her coverture, is not void, notwithstanding the contract upon which it was rendered was, in its origin, not binding upon her; but, on the contrary, is enforceable against her separate estate, and a court of chancery will not interfere. Decree affirmed.